Title: To Thomas Jefferson from John Breckinridge, 13 March 1804
From: Breckinridge, John
To: Jefferson, Thomas


          
            Senate Chamber 13. March 1804.
          
          J. Breckinridge now incloses to the president, the within for his Inspection.—There are two Characters there, perhaps both well known to the president; who I believe have no expectation of the office, and against either of whom, there cannot be a good exception: George Gilpin a man of fair character, a revolutionary officer, & above 60 years of age: & Colo. F. Payton, of good Character, & well qualified to fill the office
        